
	
		II
		110th CONGRESS
		1st Session
		S. 186
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide appropriate protection to attorney-client
		  privileged communications and attorney work product.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Attorney-Client Privilege
			 Protection Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Justice is served
			 when all parties to litigation are represented by experienced diligent
			 counsel.
				(2)Protecting
			 attorney-client privileged communications from compelled disclosure fosters
			 voluntary compliance with the law.
				(3)To serve the
			 purpose of the attorney-client privilege, attorneys and clients must have a
			 degree of confidence that they will not be required to disclose privileged
			 communications.
				(4)The ability of an
			 organization to have effective compliance programs and to conduct comprehensive
			 internal investigations is enhanced when there is clarity and consistency
			 regarding the attorney-client privilege.
				(5)Prosecutors,
			 investigators, enforcement officials, and other officers or employees of
			 Government agencies have been able to, and can continue to, conduct their work
			 while respecting attorney-client and work product protections and the rights of
			 individuals, including seeking and discovering facts crucial to the
			 investigation and prosecution of organizations.
				(6)Despite the
			 existence of these legitimate tools, the Department of Justice and other
			 agencies have increasingly employed tactics that undermine the adversarial
			 system of justice, such as encouraging organizations to waive attorney-client
			 privilege and work product protections to avoid indictment or other
			 sanctions.
				(7)An indictment can
			 have devastating consequences on an organization, potentially eliminating the
			 ability of the organization to survive post-indictment or to dispute the
			 charges against it at trial.
				(8)Waiver demands
			 and other tactics of Government agencies are encroaching on the constitutional
			 rights and other legal protections of employees.
				(9)The
			 attorney-client privilege, work product doctrine, and payment of counsel fees
			 shall not be used as devices to conceal wrongdoing or to cloak advice on
			 evading the law.
				(b)PurposeIt
			 is the purpose of this Act to place on each agency clear and practical limits
			 designed to preserve the attorney-client privilege and work product protections
			 available to an organization and preserve the constitutional rights and other
			 legal protections available to employees of such an organization.
			3.Disclosure of
			 attorney-client privilege or advancement of counsel fees as elements of
			 cooperation
			(a)In
			 generalChapter 201 of title 18, United States Code, is amended
			 by inserting after section 3013 the following:
				
					3014.Preservation
				of fundamental legal protections and rights in the context of investigations
				and enforcement matters regarding organizations
						(a)DefinitionsIn
				this section:
							(1)Attorney-client
				privilegeThe term attorney-client privilege means
				the attorney-client privilege as governed by the principles of the common law,
				as they may be interpreted by the courts of the United States in the light of
				reason and experience, and the principles of article V of the Federal Rules of
				Evidence.
							(2)Attorney work
				productThe term attorney work product means
				materials prepared by or at the direction of an attorney in anticipation of
				litigation, particularly any such materials that contain a mental impression,
				conclusion, opinion, or legal theory of that attorney.
							(b)In
				generalIn any Federal investigation or criminal or civil
				enforcement matter, an agent or attorney of the United States shall not—
							(1)demand, request,
				or condition treatment on the disclosure by an organization, or person
				affiliated with that organization, of any communication protected by the
				attorney-client privilege or any attorney work product;
							(2)condition a civil
				or criminal charging decision relating to a organization, or person affiliated
				with that organization, on, or use as a factor in determining whether an
				organization, or person affiliated with that organization, is cooperating with
				the Government—
								(A)any valid
				assertion of the attorney-client privilege or privilege for attorney work
				product;
								(B)the provision of
				counsel to, or contribution to the legal defense fees or expenses of, an
				employee of that organization;
								(C)the entry into a
				joint defense, information sharing, or common interest agreement with an
				employee of that organization if the organization determines it has a common
				interest in defending against the investigation or enforcement matter;
								(D)the sharing of
				information relevant to the investigation or enforcement matter with an
				employee of that organization; or
								(E)a failure to
				terminate the employment of or otherwise sanction any employee of that
				organization because of the decision by that employee to exercise the
				constitutional rights or other legal protections of that employee in response
				to a Government request; or
								(3)demand or request
				that an organization, or person affiliated with that organization, not take any
				action described in paragraph (2).
							(c)InapplicabilityNothing
				in this Act shall prohibit an agent or attorney of the United States from
				requesting or seeking any communication or material that such agent or attorney
				reasonably believes is not entitled to protection under the attorney-client
				privilege or attorney work product doctrine.
						(d)Voluntary
				disclosuresNothing in this Act is intended to prohibit an
				organization from making, or an agent or attorney of the United States from
				accepting, a voluntary and unsolicited offer to share the internal
				investigation materials of such
				organization.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 201 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						3014. Preservation of fundamental legal protections and rights
				in the context of investigations and enforcement matters regarding
				organizations.
					
					.
			
